DETAILED ACTION
This office action is in response to Applicant’s submission filed on 16 April 2019.     THIS ACTION IS NON-FINAL.

Status of Claims
Claims 1-15 are pending.
Claims 9-15 are rejected under 35 U.S.C. 101 for being directed to software per se. 
Claims 1-15 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-15 are rejected under 35 U.S.C. 103 as unpatentable.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Non-Statutory Subject Matter
Claims 9-15 are directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to software per se.  The elements claimed can all be software modules according to specification [0038] ‘a “module” or a “~er/~or” may perform a function or an operation by hardware, software, or a combination of hardware and software’.

Judicial Exception
Claims 1-15 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
(Independent Claims)  For claim 1 / 9, the claim recites a method / system, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 9, in part, recites 
“…. receives, by each of the plurality of operators included in a first node, a plurality of first channels in units of channel among a plurality of channels included in at least one first channel group, derives, by each of the plurality of operators included in the first node, the respective first parameter weight 38indexes corresponding to weights of the respective first parameters by calculating the respective first parameters corresponding to the received plurality of first channels with the received first channels, generates and outputs at least one second channel group by combining at least one first channel and the other channel of the plurality of first channels, receives, by each of the plurality of operators included in a second node, a plurality of second channels in units of channel among a plurality of channels included in at least one generated second channel group, and derives, by each of the plurality of operators included in the second node, the respective second parameter weight indexes corresponding to weights of the respective second parameters by calculating the respective second parameters corresponding to the received plurality of second channels with the received second channels” (mental process), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than the possible implementation of using general purpose computing processors, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the possible implementation of using general purpose computing processors,  “receives”, “generates and outputs”, “calculating”, in the limitation citied above could be performed by a human mind (e.g., a human data analyst could process data according to certain processing models, like spread-sheet type of tables including multiple parameterized functions), with possible aid of paper & pen and/or calculator, see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: 2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 17 recites the additional elements: (a) using generic computer elements (the possible implementation of using general purpose computing processors); (b) “an input interface configured to received at least one first channel group including a plurality of channels …” (insignificant extra solution activity, MPEP 2106(g)).  For (a), these computer components are recited at a high-level of generality (i.e., like the possible implementation of using general purpose computing processors) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  For (b), these steps are insignificant extra solution activity, like mere data gathering, MPEP.2106.05(g).  Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 1 / 9 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible.
(Dependent claims) 
Claims 2-8 / 10-15 are dependent on claim 1 / 9 and include all the limitations of claim 1 / 9. Therefore, claims 2-8 / 10-15 recite the same abstract ideas. 
With regards to claims 2-8 / 10-15, the claims recite additional process for data  is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a processor, nothing in the claim element precludes the step from practically being performed in the mind.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claims are not patent eligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over TALATHI, et. al., US-PGPUB NO.2017/0061326A1 [hereafter TALATHI] in view of BICHLER et al., US-PGPUB NO.2021/0232897A1 [hereafter BICHLER].

With regards to claim 1, TALATHI teaches 
“An artificial intelligence system comprising: 
an input interface configured to receive at least one first channel group including a plurality of channels; and a processor configured to include a plurality of cells, wherein each of the plurality of cells includes a plurality of nodes (TALATHI, FIG.1, FIG.3A, 

    PNG
    media_image1.png
    789
    700
    media_image1.png
    Greyscale

), and the processor receives, by each of the plurality of operators included in a first node, a plurality of first channels in units of channel among a plurality of channels included in at least one first channel group (TALATHI, FIG.9, Item 902 Receiving, in a machine learning model, a probability vector via a trained machine learning model’,

    PNG
    media_image2.png
    620
    366
    media_image2.png
    Greyscale

[0068], ‘the input is first decomposed into multiple channels … to form a feature map …. with each element of the feature map (e.g.,320) receiving input from a range of neurons’), 
derives, by each of the plurality of operators included in the first node, the respective first parameter weight 38indexes corresponding to weights of the respective first parameters by calculating the respective first parameters corresponding to the received plurality of first channels with the received first channels (TALATHI, [0054], ‘As illustrated in FIG.2, the system 200 may have multiple local processing units 202 that may perform various operations’, and [0033]-[0050] shows various operators performed, e.g., [0050], ‘to obtain the weights and biases such that the total number of parameters to be estimated are P(P+1).  At or about the inference time, the index of the top P soft probabilities may be tracked and appended via the estimated mixture probabilities using the optimal weights and biases’ shows an example operation of indexed parameter calculation.), ….
generates and outputs at least one second channel group by combining at least one first channel and the other channel of the plurality of first channels (TALATHI, FIG.9, Item 908 ‘Generating output class labels for inputs corresponding to the received probability vectors’, and FIG.3A), 
receives, by each of the plurality of operators included in a second node, a plurality of second channels in units of channel among a plurality of channels included in at least one generated second channel group, and derives, by each of the plurality of operators included in the second node, the respective second parameter weight indexes corresponding to weights of the respective second parameters by calculating the respective second parameters corresponding to the received plurality of second channels with the received second channels (TALATHI, FIG.8 and [0033]-[0050] as mapped above,

    PNG
    media_image3.png
    785
    572
    media_image3.png
    Greyscale

); 
TALATHI does not explicitly detail “generates and outputs at least one second channel group by combining at least one first channel and the other channel of the plurality of first channels”.
However BICHLER teaches “generates and outputs at least one second channel group by combining at least one first channel and the other channel of the plurality of first channels (BICHLER, FIG.1,

    PNG
    media_image4.png
    665
    967
    media_image4.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of TALATHI and BICHLER before him or her, to modify the data processing with multiple channel neural network model of TALATHI to include multiple stages as shown in BICHLER.   
The motivation for doing so would have been to support convolutional neural network signal processing (BICHLER, Abstract). 

Claim 1 is substantially similar to claim 9. The arguments as given above for claim 9, are applied, mutatis mutandis, to claim 1, therefore the rejection of claims 9 are applied accordingly.

With regards to claim 2, TALATHI in view of BICHLER teaches 
“The method as claimed in claim 1, wherein each of the first parameter and the second parameter includes a plurality of weights (TALATHI, FIG.9, Item 904 ‘Computing parameters (e.g., weights and biases) of the machine learning model …’).”
TALATHI does not explicitly detail “in the deriving of the first parameter weight indexes, absolute values of the plurality of weights for the respective first parameters are summed, and the first parameter weight indexes are derived based on the summed absolute value of the respective first parameters, and in the deriving of the second parameter weight indexes, absolute values of the plurality of weights for the respective second parameters are summed, and the second parameter weight indexes are derived based on the summed absolute value of the respective second parameters”.
However BICHLER teaches “in the deriving of the first parameter weight indexes, absolute values of the plurality of weights for the respective first parameters are summed, and the first parameter weight indexes are derived based on the summed absolute value of the respective first parameters, and in the deriving of the second parameter weight indexes, absolute values of the plurality of weights for the respective second parameters are summed, and the second parameter weight indexes are derived based on the summed absolute value of the respective second parameters (BICHLER, [0272], ‘

    PNG
    media_image5.png
    96
    487
    media_image5.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of TALATHI and BICHLER before him or her, to modify the data processing with multiple channel neural network model of TALATHI to include absolute accumulation of weight values as shown in BICHLER.   
The motivation for doing so would have been to support convolutional neural network signal processing (BICHLER, Abstract). 

With regards to claim 3, TALATHI in view of BICHLER teaches 
“The method as claimed in claim 1, further comprising identifying a first parameter having the highest first parameter weight index among the plurality of first parameters as a first architecture parameter, and identifying a second parameter having the highest second parameter weight index among the plurality of second parameters as a second architecture parameter (TALATHI, FIG.3B, [0036], ‘index of the maximum value of vector p … is utilized for inference and the non-maximum values are ignored’).”

With regards to claim 4, TALATHI in view of BICHLER teaches 
“The method as claimed in claim 3, further comprising removing the first parameters other than the identified first architecture parameter among the plurality of first parameters, and removing the second 36parameters other than the identified second architecture parameter among the plurality of second parameters (TALATHI, FIG.3B, [0036], ‘index of the maximum value of vector p … is utilized for inference and the non-maximum values are ignored’).”

With regards to claim 5, TALATHI in view of BICHLER teaches 
“The method as claimed in claim 4, further comprising: receiving only the first channel corresponding to the identified first architecture parameter among the plurality of channels included in the first channel group (TALATHI, FIG.3B, [0036], ‘index of the maximum value of vector p … is utilized for inference and the non-maximum values are ignored’)”
TALATHI does not explicitly detail “modifying an error of weight of the first architecture parameter by calculating the first channel corresponding to the first architecture parameter with the first architecture parameter; generating and outputting one second channel group by combining the first channel corresponding to the first architecture parameter with the other channel; receiving only the second channel corresponding to the identified second architecture parameter among the plurality of channels included in the second channel group; and modifying an error of weight of the second architecture parameter by calculating the second channel corresponding to the second architecture parameter with the second architecture parameter”.
However BICHLER teaches “modifying an error of weight of the first architecture parameter by calculating the first channel corresponding to the first architecture parameter with the first architecture parameter; generating and outputting one second channel group by combining the first channel corresponding to the first architecture parameter with the other channel; receiving only the second channel corresponding to the identified second architecture parameter among the plurality of channels included in the second channel group; and modifying an error of weight of the second architecture parameter by calculating the second channel corresponding to the second architecture parameter with the second architecture parameter (BICHLER, FIG.2,

    PNG
    media_image6.png
    215
    428
    media_image6.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of TALATHI and BICHLER before him or her, to modify the data processing with multiple channel neural network model of TALATHI to include multiple layer weight error calculation shown in BICHLER.   


With regards to claim 6, TALATHI in view of BICHLER teaches 
“The method as claimed in claim 1, wherein in the receiving of the plurality of first channels in unit of channel, a first operator of the 37plurality of operators receives the number of channels corresponding to the number of first parameters included in the first operator from each of the channels of at least one first channel group (TALATHI, FIG.3A, [0068], ‘the input is first decomposed into multiple channels … to form a feature map …. with each element of the feature map (e.g.,320) receiving input from a range of neurons’, and [0033] – [0050] show the operations.).”

With regards to claim 7, TALATHI in view of BICHLER teaches 
“The method as claimed in claim 1, wherein the other channel includes at least one of a first channel used for calculation in the first node or a channel which is not calculated in a previous node of the first node (TALATHI, FIG.3A, [0068], ‘the input is first decomposed into multiple channels … to form a feature map …. with each element of the feature map (e.g.,320) receiving input from a range of neurons’)”.

With regards to claim 8, TALATHI in view of BICHLER teaches 
“The method as claimed in claim 1”
“wherein the first parameter includes a kernel of columns corresponding to the number of input channels and rows corresponding to the number of output channels”.
However BICHLER teaches “wherein the first parameter includes a kernel of columns corresponding to the number of input channels and rows corresponding to the number of output channels (BICHLER, FIG.2,

    PNG
    media_image7.png
    741
    650
    media_image7.png
    Greyscale

)”.
.   
The motivation for doing so would have been to support convolutional neural network signal processing (BICHLER, Abstract). 

Claims 10-15 are substantially similar to claims 1-9. The arguments as given above for claims 1-9, are applied, mutatis mutandis, to claim 10-15, therefore the rejection of claims 1-9 are applied accordingly.


Additional Relevant Art
The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111 (c) to consider these references fully when responding to this action, with particular attention paid to:
Liu et al., US-PATENT NO.5,544,280 [hereafter Liu] shows neural network with column and row input to output parameter mapping.

Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo, can be reached 571-272-9767.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2126